DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 10/21/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keener et al. (6,955,092, hereinafter Keener). 	Regarding claim 1, Keener disclose an apparatus comprising disposing a binder .
 	Regarding claim 2, the binder 30 includes an adhesive (See Col. 4, lines 42 – 62).
 	Regarding claim 3, the adhesive includes a coating (See Col. 4, lines 42 – 62).
Allowable Subject Matter
5. 	Claims 4 - 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.6. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior are does not anticipate or make obvious the provisions of “the applying the stress to the binder comprises applying a shear stress to the binder by rotating the second plate” (referring to claim 4), “the applying the stress to the binder comprises applying a compressive stress to the binder by moving the second plate” (referring to claim 5), “the applying the stress to the binder through the second plate is performed using a measurement apparatus, and the measurement apparatus is a rheometer including the                                              Response to Arguments
9. 	Applicant’s arguments, on Pg. 8, lines 1 – 14 and Pg. 9, lines 1 – 14, with respect to these claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                                                       Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/7/22